DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 06/15/2022, in which Claim(s) 1-31 are presented for examination. Claim(s) 31 is newly added. No claim(s) are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 was filed after the mailing date of the final Office action on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 9-18, filed 06/15/2022, regarding the U.S.C. 102 and 103 rejections of Claims 1-31 have been fully considered but they are not persuasive.
Applicants argue that the cited prior arts do not teach “…the encrypted set of personal information” because “if the private blockchain 10 does not store "the profiling data itself," it cannot teach the claimed private client blockchain having a single transaction block for each user account that includes the encrypted set of personal information”.
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees because the claim limitation “personal information” does not have to be “the profiling data”, i.e. “the profiling data” is not claimed.
Applicant’s other arguments with respect to the rejection of claim(s) 1-31 have been considered but are moot in view of the new ground(s) of rejection.
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.


Claim Objections
Claims 1, 10-11, 20-21 and 30 are objected to because of the following informalities:  
Claims 1, 11 and 21 limitation “the ad of the pair to the ad applications of the users” should be “the ad of the pair to the ad application of the users” since only one ad application is mentioned previously in the claims.
Claims 1, 11 and 21 recite “for each of the pairs”. It is not clear what “the pairs” refer to. Examiner suggested to amend the limitation to say “for each pair of the identified ad/user account pairs” to make the limitation clear.
Claims 10 and 20 recite “displays the ads received from the transaction blockchain operating system over those portions of the graphical user interface”. It is not clear what “the ads” and “those portions” refer to. Examiner suggested to amend the limitation to say “the 3rd party ads” and “those identified portions” to make the limitations clear.
Claim 30 recites “displaying the ads received from the transaction blockchain operating system over those portions of the graphical user interface”. It is not clear what “the ads” and “those portions” refer to. Examiner suggested to amend the limitation to say “the 3rd party ads” and “those identified portions” to make the limitations clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9,11-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lawbaugh et al. (US 2019/0370866 A1) in view of Rizk et al. (US 2019/0034975 A1) further in view of Manning et al. (US 2018/0308134 A1).
Regarding Claims 1, 11, and 21, Lawbaugh discloses An advertisement distribution platform ([0042], “the advertisements may be delivered to users via publisher platforms”) comprising: 
a non-transitory computer-readable client memory ([0125], “The various instructions described herein may be stored in a storage device 22, which may comprise random access memory (RAM), read only memory (ROM), and/or other memory.”) storing a client blockchain operating system including a plurality of user accounts of users of an advertisement (ad) application, the user accounts each including an encrypted user identifier and an encrypted set of user personal information describing the user associated with the user account ([0005], “a user identifier and a device identifier for each device used by the user”, [0019], a plurality of “users' social media accounts”, [0044], “The private blockchain 10 may include a private distributed ledger that each node may store”, “data on the private distributed ledger or a blockchain transaction relevant to a given user wallet 122 may be encrypted by the computer system 110 using the user wallet' public key”, [0059], “a mobile application, a platform-specific application (such as an electronic shopping application), and/or other types of user application); 
a non-transitory computer-readable client blockchain memory ([0125]) storing a private client blockchain that includes a single transaction block for each of the user accounts that includes the encrypted user identifier and the encrypted set of personal information ([0005], “An enrolled user may be assigned with a user identifier and a device identifier for each device used by the user”, [0019], “users' social media accounts”, [0044], “The private blockchain 10 may include a private distributed ledger that each node may store”, “data on the private distributed ledger or a blockchain transaction relevant to a given user wallet 122 may be encrypted by the computer system 110 using the user wallet' public key”); 
a non-transitory computer-readable advertiser memory ([0125]) storing an blockchain operating system including a plurality of advertiser accounts each including an advertiser identifier, one or more advertisements (ads), advertisement (ad) identifiers that are each associated with one of the ads, and sets of demographic data that are each associated with one of the ads (Abstract, “various stakeholders including advertisers (accounts)”, [0003], “encoded by blockchain for executing transactions”, [0004], “build and maintain an anonymized database that stores anonymous profiling data (including different types of profiling data such as behavioral data, demographic data, etc.),”, [0014], “advertiser identifier”, [0021], “advertisement identifiers”); 
a non-transitory computer-readable advertiser blockchain memory ([0125]) storing a blockchain that includes a single transaction block for each of the ads that includes the advertiser identifier, the ad identifier and the associated demographic data ([0003], “encoded by blockchain for executing transactions”, [0004], “build and maintain an anonymized database that stores anonymous profiling data (including different types of profiling data such as behavioral data, demographic data, etc.),”, [0014], “advertiser identifier”, [0021], “advertisement identifiers”); 
a non-transitory computer-readable transaction memory ([0125]) storing a transaction blockchain ([0066], “write the public blockchain transaction as to the public blockchain 12”); and 
a non-transitory computer-readable transaction blockchain memory ([0125]) storing a transaction blockchain operating system including a transaction engine configured to: 
access the single transaction blocks of the private client blockchain and, for each ad of the ads, identify ad/user account pairs by determining one or more of the user accounts whose encrypted sets of personal information that match the demographic data of the ad (Abstract, “blockchain-driven matching of users and advertiser-identified anonymous profiling data records of interest”, [0017], “users across demographics”, “A handler may consult the private blockchain and the linking database to determine whether any of the anonymous identifiers specified by the request is linked to a user that has authorized use of their profiling data”, “If the user has granted access to the user's data and specific permissions for the ad type requested has been granted, the handler may add that user to a list of recipients that should receive the advertisement.”, [0019], “users' social media accounts”, [0021], “advertisement identifiers that are associated with device identifiers so that devices interacting with an affiliate website or other touch point may be provided with the relevant ads”, therefore an ad/user account pairs); 
for each of the pairs, transmit the ad of the pair to the ad applications of the users associated with the user account of the pair ([0017], “the handler may also determine whether the user has granted permission to deliver the specific type of ad to the user”, [0021], “advertisement identifiers that are associated with device identifiers so that devices interacting with an affiliate website or other touch point may be provided with the relevant ads”, [0059], “a mobile application, a platform-specific application (such as an electronic shopping application), and/or other types of user application”); and 
for each of the pairs, generate and record a smart contract as a single transaction block on the transaction blockchain, the smart contract identifying the ad identifier of the ad, the advertiser identifier of the advertiser associated with the ad, the encrypted user identifier of the user account and transaction data ([0033], “generate one or more smart contracts based on the advertisement information, the publisher information, reward information, and/or other information that may be used to self-execute an agreement between parties”, [0003], “smart contracts encoded by blockchain for executing transactions”, [0014], “advertiser identifier”, [0021], “advertisement identifiers”, [0026], “user identifier”).  
Lawbaugh does not explicitly teach but Rizk teaches
an blockchain operating system is an advertiser blockchain operating system ([0084], “advertiser systems to aid in real-time advertisement targeting and question selection. In embodiments, responses can be published to a (advertiser) blockchain”);
a private advertiser blockchain that includes a single transaction block; the single transaction blocks of the private advertiser blockchain ([0084], “advertiser systems to aid in real-time advertisement targeting and question selection. In embodiments, responses can be published to a (advertiser) blockchain”);
Lawbaugh and Rizk are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rizk with the disclosure of Lawbaugh. The motivation/suggestion would have been to integrate advertising in a non-disruptive manner, maintain user attention, and possess the ability to develop an advertiser's understanding of user knowledge and target advertisements based thereon (Rizk, [0004]).
The combined teaching of Lawbaugh and Rizk does not explicitly teach but Manning teaches
encrypted advertiser identifier and encrypted ad identifier (claim 5, “identifying a device to which an advertisement is authorized to be delivered, and wherein the encrypted (advertisement) product or service identifiers”),
Lawbaugh, Rizk and Manning are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning with the combined teaching of Lawbaugh and Rizk. The motivation/suggestion would have been to strike an efficient balance between maintaining information security and providing open, efficient, public access to the transaction information (Manning, [0093]).

Regarding Claims 2, 12, and 22, the combined teaching of Lawbaugh, Rizk and Manning teaches wherein the ads and the target data are encrypted (Lawbaugh, [0003], “encoded by blockchain for executing transactions”, [0015], “may encode the request as a digital object for input to specific handlers of the system. In these instances, the object may include an expected action to take such as send an email with an advertisement”).

Regarding Claims 3, 13, and 23, the combined teaching of Lawbaugh, Rizk and Manning teaches wherein the transaction data includes a value of currency owed by the advertiser, a percentage of the value owed to the user account and a percentage of the value owed to the transaction blockchain operating system (Lawbaugh, [0097], “Whether the ad delivery service 52 transmitted the ad through a specific channel or the ad queue, the blockchain processor 50 may generate a transaction that includes a payload that specifies that the advertisement was transmitted to and/or interacted by the user. For example, the payload may indicate that a user associated with the anonymous identifier was provided with an advertisement. Furthermore, the blockchain processor 50 may cause appropriate debits from the advertiser, credits to any delivery platform, and any rewards for the user to be provided”).

Regarding Claims 4, 14, and 24, the combined teaching of Lawbaugh, Rizk and Manning teaches wherein the transaction blockchain operating system transfers the percentage of the value owed to the user account from the advertiser account of the encrypted advertiser identifier to the user account of the encrypted user identifier (Lawbaugh, [0071], “in a cost-per-click model, the user may be rewarded if the user clicks on or otherwise interacts with an advertisement, resulting in a fee debit from the advertiser. In a cost per impression model, the reward may be provided to the user if the ad is displayed or otherwise provided to the user, whether or not the user clicks on or otherwise interacts with the ad”, [0097], “the blockchain processor 50 may cause appropriate debits from the advertiser, credits to any delivery platform, and any rewards for the user to be provided”).

Regarding Claims 5, 15, and 25, the combined teaching of Lawbaugh, Rizk and Manning teaches wherein the sets of personal information comprise one or more of the user's: age, gender, address, income level, religion, political affiliation, race, nationality, interests, height, hair color, eye color, weight and medical conditions (Lawbaugh, [0017], “reports like showing the distribution of people in the audience of users across demographics, such as gender”).

Regarding Claims 6, 16, and 26, the combined teaching of Lawbaugh, Rizk and Manning teaches wherein the demographic data comprises one or more of: one or more age ranges, a gender, one or more geographical areas, one or more income ranges, one or more religions, one or more political affiliations, one or more races, one or more nationalities, one or more interests, one or more height ranges, one or more hair colors, one or more eye colors, one or more weight ranges and one or more medical conditions (Lawbaugh, [0017], “reports like showing the distribution of people in the audience of users across demographics, such as gender”).

Regarding Claims 7, 17, and 27, the combined teaching of Lawbaugh, Rizk and Manning teaches a client device having a graphical user interface and storing the ad application, wherein the ad application is configured to generate an overlay over the graphical user interface and display one or more of the ads received from the transaction blockchain operating system on the overlay (Lawbaugh, [0059], “a mobile application, a platform-specific application (such as an electronic shopping application), and/or other types of user application that can report user activity”, [0071], “if the ad is displayed or otherwise provided to the user”).  

Regarding Claims 8, 18, and 28, the combined teaching of Lawbaugh, Rizk and Manning teaches wherein the ad application includes a verification function that inputs biometric feedback from the user via the device in order to verify that the user viewed the ads displayed on the overlay (Lawbaugh, [0095], “the engagement monitor 54 may monitor user engagement with an advertisement. For instance, user engagement may include having been presented with an advertisement (such as impression), clicking on a link, inputting a command to retrieve content associated with the advertisement, or otherwise interacting with a call-to-action of the advertisement.”, [0043], [0097], “to verify that the advertisement was actually delivered”).

Regarding Claims 9, 19, and 29, the combined teaching of Lawbaugh, Rizk and Manning teaches wherein the transaction blockchain operating system awaits verification from the ad application that the ad was viewed by the user before recording the smart contract for the ad on the transaction blockchain (Lawbaugh, [0034], “at any time after the blockchain record is created, verify whether the assets being referred to in the advertisement”, [0043], “to verify that the advertisement was actually delivered”).  

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lawbaugh et al. (US 2019/0370866 A1) in view of Rizk et al. (US 2019/0034975 A1) further in view of Manning et al. (US 2018/0308134 A1) and further in view of Wayne Slavin (US 2016/0217532 A1).
Regarding Claims 10, 20, and 30, the combined teaching of Lawbaugh, Rizk and Manning does not explicitly teach but Slavin teaches
wherein the ad application identifies portions of the graphical user interface where 3rd party ads are being displayed and displays the ads received from the transaction blockchain operating system over those portions of the graphical user interface ([0011], “The advertisement display space can be a third party system and a selection of the graphical object in the targeted advertisement by the individual (ad application)”),
Lawbaugh, Rizk, Manning and Slavin are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Slavin with the combined teaching of Lawbaugh, Rizk and Manning. The motivation/suggestion would have been so that the platform can automatically detect fraudulent claims (Slavin, [0110]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lawbaugh et al. (US 2019/0370866 A1) in view of Rizk et al. (US 2019/0034975 A1) further in view of Manning et al. (US 2018/0308134 A1) and further in view of Hirsch et al. (US 2017/0171580 A1).
Regarding Claim 31, the combined teaching of Lawbaugh, Rizk and Manning does not explicitly teach but Hirsch teaches
wherein the ad application enables the client device to indicate readiness to receive and view the ads, and further wherein the transaction engine refrains from transmitting the ad of the pair to the ad application on the client device when the client device has not indicated readiness to receive and view the ads ([0091], “Pause/Resume can allow the subscriber 105 to pause multimedia content and/or advertisement viewing and then resume multimedia content viewing when ready”),
Lawbaugh, Rizk, Manning and Hirsch are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirsch with the combined teaching of Lawbaugh, Rizk and Manning. The motivation/suggestion would have been for recommending multimedia content and advertising to subscribers via a customer premises equipment (Hirsch, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497